DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103 for claims 1, 2, 6-12, 16-20 has withdrawn with respect to the arguments received on August 11. 2022. 
Allowable Subject Matter
Claims 1, 2, 6-12, 16-19 are allowed.
The closest prior art, namely, Kajihara’676 (US 2018/0056676) and Uejima’082 (JP 2000-011082) fails to teach “wherein the set of program instructions, when executed by the processor, causes the 15information processing apparatus to: set a length of the first image and a length of the second image such that: the length of the first image is larger than a length Y that is an integral multiple of a sum of a length of the object and the set margin length, and is smaller than a length (Y+LO) that is obtained by adding the set margin length LO to the length Y; and 20the length of the second image is obtained by subtracting the length of the first image from the image length” along with all the other limitations as required by independent claim 1.
The closest prior art, namely, Kajihara’676 (US 2018/0056676) and Uejima’082 (JP 2000-011082) fails to teach “wherein the set of program instructions, when executed by the processor, causes the 15information processing apparatus to: set a length of the first image and a length of the second image such that: the length of the first image is larger than a length Y that is an integral multiple of a sum of a length of the object and the set margin length, and is smaller than a length (Y+LO) that is obtained by adding the set margin length LO to the length Y; and 20the length of the second image is obtained by subtracting the length of the first image from the image length” along with all the other limitations as required by independent claim 11.
     Any comment considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674